Department No. 2, Myrick, J.:
This cause came on for trial in the Court below before a jury. For the purpose of avoiding the alleged sale to defendants of the piano, stool, and cover, plaintiffs offered evidence of transactions by which defendants and Euphrit had obtained goods from other *121persons by means similar to those used in this case, to which defendants objected, and the objection was sustained. Some evidence had already been given in the case, regarding the acts of defendants and Euphrit in obtaining the property now in-dispute, tending to show a fraudulent combination between them for that purpose, and that evidence, with the evidence offered, the plaintiff was entitled to have submitted to the jury. (Wiggin v. Day, 9 Gray, 97; Rowley v. Bigelow, 12 Pick. 306; Thompson v. Rose, 16 Conn. 71.)
The Court erred in sustaining the objection, in granting the nonsuit, and in refusing a new trial.
Judgment and order refusing new trial reversed, and the Court below directed to grant a new trial.
Thornton, P. J., and Sharpstein, J., concurred.